United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                  September 8, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 05-10404
                         Summary Calendar


                        PRINCE S.J. WEBBER,

                                               Plaintiff-Appellant,

                              versus

    BUREAU OF PRISONS; FEDERAL PRISON INDUSTRIES, Unicor; JOHN
ASHCROFT, U.S. ATTORNEY GENERAL, Official and Individual Capacities;
KATHLEEN M. HAWK-SAWYER, Director, Federal Bureau of Prisons,
Official and Individual Capacities; WILLIAM CHENERY, Official and
Individual Capacities; HARRELL WATTS, NIA Central Office, Official
and Individual Capacities; RONALD G. THOMPSON, SCR Director,
Official and Individual Capacities; RALPH J. PAYNE, Warden Federal
Correctional Institution Big Springs (Official and Individual
Capacities); TIM BROWDER, Superintendant FPI, Official and
Individual Capacities; GENE AIELLO, SOI FPI Official and Individual
Capacities; LARRY BARNES, Factory Manager FPI, Official and
Individual Capacities; CARLA GRESSETT, Support Services Manager,
Official and Individual Capacities; RODNEY NEWELL, Corrections
Counselor, Official and Individual Capacities; JOHN DOE, Official
and Individual Capacities; JANE DOE, Official and Individual
Capacities,

                                              Defendants-Appellees.


           Appeal from the United States District Court
                for the Northern District of Texas
                           (1:03-CV-193)


Before DAVIS, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Prince S.J. Webber, federal prisoner #04349-000, appeals, pro

se, the dismissal of his civil-rights complaint filed pursuant to

Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics,

403 U.S. 388 (1971), seeking approximately $1.7 million in damages.

Webber   contends    the   district   court   erroneously   dismissed   as

frivolous and for failure to state a claim upon which relief could

be granted his claims that the defendants:          violated the Federal

Tort Claims Act (FTCA) by sanctioning him with the loss of his

prison job in disciplinary proceedings; discriminated against him

based on his race by denying him the opportunity to apply for a

scholarship; and retaliated against him in violation of his First

Amendment rights by instituting disciplinary proceedings after he

filed    administrative     grievances.       He   also   challenges    the

constitutionality of 28 U.S.C. § 1915A (directing court to screen

before, or shortly after filing, prisoner actions against government

and dismiss if fails to state a claim or lacks merit).

     A prisoner’s claim shall be dismissed if it is frivolous or if

it fails to state a claim.            See 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b)(1).   We review for abuse of discretion the dismissal of a

prisoner’s complaint as frivolous.        Berry v. Brady, 192 F.3d 504,

507 (5th Cir. 1999).       We review de novo a dismissal for failure to

state a claim.      Id.

     Webber’s FTCA claim fails because:        he did not articulate an

FTCA claim in his complaint; and he did not seek to hold liable the


                                      2
United States, the proper defendant for such an action.              See 28

U.S.C. § 1346(b); Atorie Air, Inc. v. Fed. Aviation Admin., 942 F.2d
954, 957 (5th Cir. 1991) (stating all FTCA actions must be brought

against the United States).

     Webber’s discrimination claim is also unavailing.            To state a

racial-discrimination claim under the Equal Protection Clause,

Webber   “must   demonstrate   that       the   governmental   official   was

motivated by intentional discrimination on the basis of race”.

Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir.

1997).     Webber’s allegations of discrimination in the scholarship

process were conclusory, and the district court did not err in

dismissing his equal protection claims.               See Kane Enters. v.

MacGregor (USA) Inc., 322 F.3d 371, 374 (5th Cir. 2003).

     Webber’s retaliation claim also lacks merit because he has not

presented any direct evidence of retaliatory motivation, nor has he

alleged a chronology of events from which retaliatory motivation for

the disciplinary proceedings may be plausibly inferred.            See Woods

v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995), cert. denied, 516 U.S.
1084 (1996); see also Johnson v. Rodriguez, 110 F.3d 299, 310 (5th

Cir.)(prisoner must allege more than mere subjective beliefs that

a defendant retaliated against him), cert. denied, 522 U.S. 995

(1997) .

     Webber’s claim that the screening proceedings of 28 U.S.C. §

1915A are unconstitutional lacks merit.           See Martin v. Scott, 156

                                      3
F.3d 578, 580 n.2 (5th Cir. 1998), cert. denied, 527 U.S. 1041

(1999).

                                                   AFFIRMED




                              4